 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    DEVIN MICHAEL SMITH,                     Case No. 5:20-cv-00729-DSF (AFM)
12                       Petitioner,
                                               ORDER SUMMARILY
13           v.                                DISMISSING PETITION FOR
14    WARDEN,                                  WRIT OF HABEAS CORPUS
                                               (28 U.S.C. § 2254)
15                       Respondent.
16

17          On April 9, 2020, Petitioner, who is currently in the Metropolitan State
18   Hospital undergoing competency proceedings, filed this petition for a writ of habeas
19   corpus pursuant to 28 U.S.C. § 2254. As explained below, the petition is subject to
20   summary dismissal without prejudice.
21                          PETITIONER’S ALLEGATIONS
22          According to Petitioner, beginning January 2017, someone initiated an attack
23   upon him using electronic audio equipment. (ECF No. 1 at 1.) Since that time, an
24   “audio communications and bio-technology operator is using technology to harass
25   [Petitioner] and conduct unauthorized psycho-analyst research.” (ECF No. 1 at 10.)
26   This research is being “conducted by an unknown source that uses technology to play
27   audio messages 24 hours a day and 7 days a week and collects feedback.” (ECF No.
28   1 at 10.)
 1          Plaintiff was arrested in September 2017 based upon alleged violations of
 2   California Penal Code sections 459 (burglary), 29800(a)(1) (possession of firearm by
 3   felon or person addicted to the use of any narcotic drug), and 594(b)(1) (vandalism).
 4   (ECF No. 1 at 15.) Petitioner informed his appointed counsel about the electronic
 5   harassment and asked counsel to enlist a scientific expert to use in the legal action,
 6   but counsel refused. When Petitioner sought to remove appointed counsel and
 7   proceed pro se, counsel raised a doubt about Petitioner’s competency. (ECF No. 1 at
 8   15.)
 9          In October 2019, Petitioner was placed in Metropolitan State Hospital for
10   purposes of competency review. (ECF No. 1 at 9-10.) Since his arrival, Petitioner has
11   informed hospital staff and doctors about the electronic harassment, but they have
12   refused to seriously investigate Petitioner’s complaints. (ECF No. 1 at 9-10.)
13   Petitioner sought to file a police report to complain about the electronic harassment
14   and unauthorized psycho-surgery using nano-technology. Hospital staff told
15   Petitioner to talk to the police. Petitioner contacted a police officer who was doing
16   his rounds on the unit, but the officer refused to open an investigation. Petitioner has
17   been unable to contact the police department to file a report. (ECF No. 1 at 11.)
18          Petitioner was originally housed in one unit, but subsequently transferred to
19   another. Prior to the transfer, Petitioner placed all of his belongings into pillowcases.
20   When his pillowcases were returned to him, several items were missing, including
21   hygiene products, food, and $1.75 in quarters. (ECF No. 1 at 16.)
22                                GROUNDS FOR RELIEF
23          The petition alleges the following grounds for relief: (1) Metropolitan State
24   Hospital is failing to provide him with adequate medical care because the doctors
25   have refused to remove nano-technology particles from his body; (2) staff at
26   Metropolitan State Hospital are not taking the appropriate action to stop unauthorized
27   psycho-analyst research; (3) hospital staff have obstructed due process by failing to
28   assist Petitioner in his attempts to make a police report complaining about electronic
                                                2
 1   harassment; (4) Metropolitan State Hospital is not taking the appropriate action to
 2   stop unauthorized psycho-surgery; (5) Metropolitan State Hospital has not provided
 3   Petitioner with adequate access to the law library; (6) Metropolitan State Hospital
 4   policy does not permit use of a writing instrument for more than 15 minutes, making
 5   it difficult to complete legal paperwork; (7) Petitioner’s appointed counsel provided
 6   ineffective assistance by refusing to obtain an expert, declaring a doubt as to
 7   Petitioner’s competency, and failing to respond to Petitioner’s correspondence or
 8   calls; (8) Metropolitan State Hospital employees unreasonably searched and seized
 9   Petitioner’s property. (ECF No. 1 at 9-16.)
10                                       DISCUSSION
11         Rule 4 of the Rules Governing Section 2254 Cases in the United States District
12   Courts provides that “[i]f it plainly appears from the face of the petition ... that the
13   petitioner is not entitled to relief in the district court,” the judge must dismiss the
14   petition and direct the clerk to notify the petitioner. See also Hendricks v. Vasquez,
15   908 F.2d 490, 491 (9th Cir. 1990). For the following reasons, the petition is subject
16   to summary dismissal.
17         A habeas corpus action necessarily entails a challenge to either a conviction or
18   a sentence imposed by a state court judgment. See 28 U.S.C. § 2254 (a federal court
19   “shall entertain an application for a writ of habeas corpus in behalf of a person in
20   custody pursuant to the judgment of a State court only on the ground that he is in
21   custody in violation of the Constitution or laws or treaties of the United States”);
22   Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). When success on a petitioner’s
23   claims “would not necessarily lead to his immediate or earlier release from
24   confinement,” those claims do not fall within the “core of habeas corpus.” Nettles v.
25   Grounds, 830 F.3d 922, 935 (9th Cir. 2016) (en banc). Further, if a claim does not lie
26   at “the core of habeas corpus,” then “it may not be brought in habeas corpus.” Nettles,
27   830 F.3d at 931, 934.
28         Petitioner’s complaints about the adequacy of his medical treatment, limited
                                                3
 1   access to the law library and a writing instrument, and deprivation of property
 2   challenge only the conditions of his confinement. They have no bearing on the
 3   validity or length of his confinement. The same is true of Petitioner’s complaint that
 4   he has been unable to file a police report. None of these claims, if successful, would
 5   affect the validity or length of his current confinement. Consequently, they may not
 6   be raised in a habeas corpus petition. See Nettles, 830 F.3d at 934-935 (petitioner’s
 7   claim challenging disciplinary violation and seeking expungement was not
 8   cognizable in habeas corpus action because success on the merits of the claim would
 9   not necessarily entitle the petitioner to parole); In re Armstead, 2010 WL 2991525,
10   at *1 (C.D. Cal. July 27, 2010) (summary dismissal appropriate where petitioner did
11   not challenge a conviction or sentence). Based upon the foregoing, Petitioner’s
12   claims are dismissed without prejudice to him raising them in a civil rights action. 1
13            To the extent that Petitioner’s claim of ineffective assistance of counsel might
14   be construed as related to the fact of his current custody, federal court consideration
15   of his claim is inappropriate at this time because Petitioner’s state court proceedings
16   are pending. Brown v. Ahern, 676 F.3d 899, 900 (9th Cir. 2012) (“Fundamental
17   principles of comity and federalism prohibit the federal courts from enjoining
18   ongoing state proceedings except under ‘extraordinary circumstances.’”) (quoting
19   Younger v. Harris, 401 U.S. 37, 45 (1971)); see also Hoye v. City of Oakland, 653
20   F.3d 835, 843 n.5 (9th Cir. 2011) (the longstanding public policy against federal court
21   interference with pending state court proceedings is sufficiently important that
22   federal courts may raise abstention sua sponte). Thus, to the extent that any of
23   Petitioner’s claims might relate to the criminal proceedings against him, they are
24   dismissed without prejudice to its refiling after Petitioner’s state criminal
25   proceedings (including his direct appeal) are completed and his federal claims have
26   been properly presented to the California courts.
27

28   1   The Court expresses no opinion as to the viability or merits of any such action.
                                                       4
 1         Finally, although this Court may, after obtaining informed consent from a
 2   prisoner, recharacterize a mislabeled habeas corpus petition as a civil rights
 3   complaint, see Nettles, 830 F.3d at 935-936, the Court declines to do so here. A
 4   “habeas corpus action and a prisoner civil rights suit differ in a variety of respects –
 5   such as the proper defendant, filing fees, the means of collecting them, and
 6   restrictions on future filings – that may make recharacterization impossible or, if
 7   possible, disadvantageous to the prisoner compared to a dismissal without prejudice
 8   of his petition for habeas corpus.” Nettles, 830 F.3d at 936. Here, it is not clear
 9   whether the petition names the “correct defendants” or seeks the “correct relief.” See
10   Nettles, 830 F.3d at 936. In addition, the congressionally mandated filing fee for a
11   prisoner civil rights complaint is currently $350 (plus a $50 administrative fee),
12   whereas the fee for a habeas petition is $5. See 28 U.S.C. § 1914(a). While a civil
13   rights action may proceed despite the prisoner’s inability to prepay the entire $350 if
14   he is granted leave to proceed in forma pauperis under 28 U.S.C. § 1915(a), he must
15   still agree to pay the entire filing fee in installments, even if his complaint is
16   ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281
17   F.3d 844, 847 (9th Cir. 2002). In these circumstances, conversion of the petition into
18   a civil rights complaint is not appropriate. See Jorgenson v. Spearman, 2016 WL
19   2996942, at *1 (C.D. Cal. May 22, 2016).
20                                         *    *   *
21         For the foregoing reasons, IT IS ORDERED that this action be summarily
22   dismissed without prejudice pursuant to Rule 4.
23

24

25
      Date: April 14, 2020                     ___________________________
                                               Dale S. Fischer
26                                             United States District Judge
27

28

                                                5
